DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments

Claims 1-18 are pending. 
Applicant did not provide information disclosure statement. 
This is a final rejection with respect to Applicant’s amendments filed 6/15/2022. 


Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. The rejections are maintained. 

35 USC 101

	Applicant argues on page 10-11 

	Applicant submits that the actual technical problem addressed by the present application is that, in the era of mobile Internet, as an important feature to describe user offline behaviors, user permanent areas (such as home, company, etc.) are widely used in various personalized applications, e.g., information flow push, online advertising recommendation, video recommendation, travel map recommendation, car recommendation, takeout recommendation, etc. Therefore, how to quickly discover a change of a user's permanent area is critical for personalized application recommendations… Therefore, Applicant submits that claim 1 is not directed to an
abstract idea in revised step 2A, prong one, and the method of claim 1 integrates the
technical solution into a practical application in revised step 2A, prong two. Further, claim 1 includes additional elements which amount to significantly more than the judicial
exception.

	Examiner respectfully disagrees. 

	The claimed invention is not solving a technical problem but a business problem. The claimed invention is solving the business problem of determining user tracking and user behaviors with respect to advertising recommendations (See para 0003-0005). Determining user behaviors is a business problems that all businesses face and determining which advisements and recommendations are most relevant to them is also a business problem. A technical problem is seen in the court case of McRo. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. In addition, the Applicant has not cited which additional elements amount to significantly more. The Applicant merely made a conclusory statement. 



35 USC 103

Applicant argues on page 12 

The Office Action indicates that Krishnaswamy teaches the feature "wherein the candidate user is a user whose permanent area changes with a probability greater than a first preset probability threshold." Applicant respectfully disagrees. Applicant submits that the "permanent area change" as recited in amended claim 1 is not analogous to "a user's location changes from work to home" as defined in Krishnaswamy (which means that a user moves from one location to another in a relatively short time period, i.e., within a day), rather than a particular permanent area of a user itself changing (see paragraph [0056] of the present application: It should be understood that a target permanent area of any candidate user involved in an embodiment of the present application refers to a permanent area that may change out of at least one permanent area of the candidate user (in order to distinguish it from other permanent areas, it is called the target permanent area)).


Examiner respectfully disagrees. 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, if a user is going from work to home as taught by Krishnaswamy, it would mean that a permanent area of work is changing. Examiner advises Applicant to further amend claims to make them closer to Applicant’s interpretation. 

Applicant argues on page 12 

Krishnaswamy teaches a system that looks at prospective destination locations (such as L 1-Ls in an embodiment) and locations (such as L?-Ls in the embodiment) of which the probability of heading to them falls below a particular threshold and should not be considered. However, the "probability" in Krishnaswamy is a probability of a user heading to a certain location, rather than a probability that the permanent area will change. That is, in Krishnaswamy, the probability of a user heading to a certain location is greater than a particular threshold indicates that the user is more likely to go to the certain location. In contrast, as defined in amended claim 1, the probability is greater than a first preset probability threshold indicates that the permanent area has a high probability of changing.

Examiner respectfully disagrees. 

Krishnaswamy teaches probability of a user changing locations from a permanent location such as work. The probability represents permanent area of work changing to another area. Examiner interprets a permanent area as an area the user visits often such as his house or his work location. The system looks at permanent area changes with respect to probability thresholds. (See para 0380- profile information enabling resident software to determine both: (1) the likelihood that a user will be at a particular location or traveling along a particular path at a given time frame, e.g., an employee be at a work location at 4:00 pm…the employee use a particular road at 5:30 pm and reach his residence between 6:00 pm and 6:30 pm.) This shows that  permanent area changes from work to home. (See para 0384- Starting with FIG. 39, the user is assumed to be at starting/work location LW shortly before the end of his work day. Based on the user's past behavior, a user profile in his mobile client can determine that the user is likely to leave work at 5:00-5:15 pm and head to any of prospective destination locations L1-L8 noting that in the present example the probability of heading to locations L7-L8 falls below a particular threshold and should not be considered.) This shows the system only looks at area changes that meet or exceed a threshold,  and areas of traveling that fall below a threshold (i.e. L7-L8) are not considered. 

Applicant argues on page 13

Further, the Office Action acknowledges that Krishnaswamy does not teach a classification model. Applicant submits that Ames fails to provide the missing disclosure. The preset classification model of Ames is used to determine the regional probabilities predicting whether a first likelihood of members of one or more geographical consumer regions to travel to a physical store (see paragraphs [0074-0077] of Ames). The classification model of Ames as well as Markov models and probability function of Krishnaswamy do not generate the output of the present application (i.e., judging whether the target permanent area of the candidate user is changed). Therefore, the classification model of Ames as well as Markov models and probability function of Krishnaswamy do not correspond to the preset classification model of the present application.

Examiner respectfully disagrees. 

Examiner used Ames to teach classification model and relied on Krishnaswamy to teach the function of the classification model. Examiner stated 
Even though, Krishnaswamy teaches Markov models and probability function it doesn’t necessarily teach classification model, however Ames teaches into a preset classification model (See para 0074-  The machine learning program or algorithm may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more features or feature datasets in particular areas of interest.) Neural network is a classification model.
Krishnaswamy and Ames are analogous art because they are from the same problem solving area of user tracking and both belong to the classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Krishnaswamy’s invention by incorporating the method of Ames because Krishnaswamy’s invention can use a neural network to determine where a user will go with respect to different areas and time periods. Neural networks would make the system of Krishnaswamy more accurate since it will take past data and determinations to use for future calculations. Neural networks would also make it easier for the system of Krishnaswamy to handle large complex datasets. It is clear the combination of Krishnaswamy and Ames teaches the above limitation. The Applicant here is only focusing on the art of Ames and not taking into consideration Ames in combination with Krishnaswamy. 



	






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-18 are directed to the statutory category of a method, apparatus, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-18 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 7 and 13 recite the limitations of 

determining feature information corresponding to at least one candidate user; wherein the candidate user is a user whose permanent area changes with a probability greater than a first preset probability threshold, and the feature information corresponding to the candidate user comprises: feature information of a first access behavior of the candidate user within a first preset duration, feature information of a second access behavior of the candidate user within a second preset duration, and spatio-temporal feature information of a new access area of the candidate user within the first preset duration; and inputting the feature information corresponding to the at least one candidate user into a preset classification model to judge whether a target permanent area of the at least one candidate user is changed. and sending…a judged result to a personalized application to make a recommendation on a mobile terminal.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of determining data as well as judging/analyzing/sending data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor and memory, the claims language encompasses a user determining feature information for a user, inputting the feature information into a classification model and judging whether a permanent area changes for a user and then sending the judged result. These limitation can be done without the use of a computer. 
The claims also deal with managing users and their behaviors which deals with certain methods of organizing human activity (managing personal relationships or interactions between people)(See para 0003-0005 in Applicant’s Specification). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe what the feature information consists of such as location position data. In another example, the dependent claims further describe the classification model, such as the classification model receiving training data to train the model. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element. 
Claim 1 further recites apparatus
Claim 7 recites apparatus, processor, and memory
Claim 13 recites non-transitory computer readable program
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0129. 
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0129. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy (US20090125585A1) in further view of Ames (US20210158245A1).

Regarding claim 1, 7, and 13 Krishnaswamy teaches 

A method (See abstract- Methods and systems for determining a suitability for a mobile client to display information are disclosed) 

An apparatus for judging permanent area change, comprising: 5at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory is stored with instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to (See para 0014- In still yet another exemplary embodiment, a mobile client includes one or more processors, and one or more computer-readable memories accessible to the processors. The memories can contain instructions for maintaining on the mobile client a list of first attributes relating to message cache misses of a cache memory located on the mobile client) 

A non-transitory computer readable storage medium stored with computer instructions, 5wherein the computer instructions are configured to enable a computer to execute the following steps (See para 0396- In one or more exemplary embodiments, the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. Computer-readable media includes both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage media may be any available media that may be accessed by a computer. By way of example, and not limitation, such computer-readable media may comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that may be used to carry or store desired program code in the form of instructions or data structures and that may be accessed by a computer. Also, any connection is properly termed a computer-readable medium.) 

Determining, by an apparatus for judging permanent area change in an electronic device, feature information corresponding to at least one candidate user  Examiner interprets feature information as any information relating to a user such as their GPS tracking information. (See para 0377- FIGS. 38A-38H depict information screens 3800-A . . . 3800-H captured by a GPS-enabled cellular phone of a particular user displayed with various points of interest.) (See para 0378- In operation, a user (or automated program) may set each control in the set of controls 3820 for establish GPS sampling times and the display of GPS information for the map 3810, the calendar 3820 and the histograms 3840 and 3850 noting that while histogram 3840 is a daily histogram divided into time slots of one hour and the weekly histogram 3850 is divided into slots of one day, such captured location data may be organized into any number of histograms including a daily histogram showing particular locations, areas, clusters of locations and even information representing past paths taken that the user had experienced over the course of various time periods, e.g., weekdays, weekends, individual days, whole weeks, whole months and so on. Note that the calendar 3830 may also be considered a histogram) (See para 0096-The various disclosed methods and systems may be used in a Mobile TCM Processing System (M-TCM-PS) (and, in particular, in a Mobile Advertising System (MAS)), which for the present disclosure may include an end-to-end communication system usable to deliver targeted-content-messages (or in particular, advertisements) to TCM-Enabled W-ATs (or in particular Mobile Advertising Enabled W-ATs).) TCM processing system corresponds to the apparatus to judge permanent area change of electronic device. The electronic device/terminal belonging to a user. 

wherein the 5candidate user is a user whose permanent area changes with a probability greater than a first preset probability threshold Examiner interprets a permanent area as an area the user visits often such as his house or his work location. The system looks at permanent area changes with respect to probability thresholds. (See para 0380- profile information enabling resident software to determine both: (1) the likelihood that a user will be at a particular location or traveling along a particular path at a given time frame, e.g., an employee be at a work location at 4:00 pm…the employee use a particular road at 5:30 pm and reach his residence between 6:00 pm and 6:30 pm.) This shows that  permanent area changes from work to home. (See para 0384- Starting with FIG. 39, the user is assumed to be at starting/work location LW shortly before the end of his work day. Based on the user's past behavior, a user profile in his mobile client can determine that the user is likely to leave work at 5:00-5:15 pm and head to any of prospective destination locations L1-L8 noting that in the present example the probability of heading to locations L7-L8 falls below a particular threshold and should not be considered.) This shows the system only looks at area changes that meet or exceed a threshold,  and areas of traveling that fall below a threshold (i.e. L7-L8) are not considered. 
and the feature information corresponding to the candidate user comprises: feature information of a first access behavior of the candidate user within a first preset duration (See para 0377- FIGS. 38A-38H depict information screens 3800-A . . . 3800-H captured by a GPS-enabled cellular phone of a particular user displayed with various points of interest.) (See para 0378- In operation, a user (or automated program) may set each control in the set of controls 3820 for establish GPS sampling times and the display of GPS information for the map 3810, the calendar 3820 and the histograms 3840 and 3850 noting that while histogram 3840 is a daily histogram divided into time slots of one hour and the weekly histogram 3850 is divided into slots of one day, such captured location data may be organized into any number of histograms including a daily histogram showing particular locations, areas, clusters of locations and even information representing past paths taken that the user had experienced over the course of various time periods, e.g., weekdays, weekends, individual days, whole weeks, whole months and so on. Note that the calendar 3830 may also be considered a histogram) This shows the art teaches multiple time durations which include a first preset duration. For example, the art teaches a first access behavior of a candidate with a first preset duration such as particular day of the week or a particular week in the month (i.e. where the user traveled/paths taken in the first preset duration). 

feature information of a second access behavior of the candidate user within a second preset duration(See para 0377- FIGS. 38A-38H depict information screens 3800-A . . . 3800-H captured by a GPS-enabled cellular phone of a particular user displayed with various points of interest.) (See para 0378- In operation, a user (or automated program) may set each control in the set of controls 3820 for establish GPS sampling times and the display of GPS information for the map 3810, the calendar 3820 and the histograms 3840 and 3850 noting that while histogram 3840 is a daily histogram divided into time slots of one hour and the weekly histogram 3850 is divided into slots of one day, such captured location data may be organized into any number of histograms including a daily histogram showing particular locations, areas, clusters of locations and even information representing past paths taken that the user had experienced over the course of various time periods, e.g., weekdays, weekends, individual days, whole weeks, whole months and so on. Note that the calendar 3830 may also be considered a histogram) This shows the art teaches multiple time durations which include a second preset duration. For example, the art teaches a second access behavior of a candidate with a second preset duration such as particular day of the week or a particular week in the month (i.e. where the user traveled/paths taken in the second preset duration). 

and spatio-temporal feature information of a new access area of the 10candidate user within the first preset duration The art teaches multiple time durations which include a first preset duration. Within the first preset duration, the system tracks where the user goes. The areas the user goes are permanent areas such as home and work. The art also teaches new access areas such as other areas such as shopping centers and recreational facilities. (See para 0371- Thus, particular location information can be correlated with activities associated with other particular locations. Continued examples include recreational areas, parts of a city, entertainment locations (especially in combination with time-of-day information), geographical location in combination with time-of-day associated with work, and locations associated with shopping. These can be combined with identification of clusters of locations and time intervals) For example, figure 38D shows spatial-temporal information of new access areas the user goes to such as shopping areas and recreational areas. 


and inputting, by the apparatus, the feature information corresponding to the at least one candidate user…to judge whether a target permanent area of the at least one candidate user is changed. The user’s feature information is used to judge when a target area of a user is changed such as leaving work, or leaving home. This is done by inputting the information into a probability distribution or a markov model with respect to the apparatus which is the TCM system as seen in para 0096. (See para 0382- Using such information, an appropriately enabled mobile client may also determine points of interest for the user, such as the user's likely location for his home, work, hobbies, place of religious worship and so on, as well as the likely times that the user will be at such locations and other likelihood information for such points of interest (e.g., likely times of arrival and departure). ) (See para 0384- Starting with FIG. 39, the user is assumed to be at starting/work location LW shortly before the end of his work day. Based on the user's past behavior, a user profile in his mobile client can determine that the user is likely to leave work at 5:00-5:15 pm and head to any of prospective destination locations L1-L8 noting that in the present example the probability of heading to locations L7-L8 falls below a particular threshold and should not be considered.) (See para 0386- Note that the user profile of the user's mobile client may be formed and updated by correlating past time data of the user's location history to form a time probability distribution of the user's past presence and movement for the work location LW and/or any other location to which the user may have visited; the result being a probability density function (or facsimile thereof) of the presence of the user at a given location as a function of time. Such a user profile may determine any and all of the current most likely probable destinations L1-L6 under consideration by the user as a function of time and/or present location.) (See para 00390- Note that, in various embodiments, a kth order Markov model (where k is an integer greater than 1) incorporated into the mobile client may be used to determine any of the probabilities discussed above.) 

Even though, Krishnaswamy teaches Markov models and probability function it doesn’t necessarily teach classification model, however Ames teaches into a preset classification model (See para 0074-  The machine learning program or algorithm may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more features or feature datasets in particular areas of interest.) Neural network is a classification model. 

Krishnaswamy and Ames are analogous art because they are from the same problem solving area of user tracking and both belong to the classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Krishnaswamy’s invention by incorporating the method of Ames because Krishnaswamy’s invention can use a neural network to determine where a user will go with respect to different areas and time periods. Neural networks would make the system of Krishnaswamy more accurate since it will take past data and determinations to use for future calculations. Neural networks would also make it easier for the system of Krishnaswamy to handle large complex datasets. 

In addition, Krishnaswamy further teaches and sending, by the apparatus, a judged result to a personalized application to make a recommendation on a mobile terminal. The judged result is a coupon/advertisement to a user/customer of a mobile terminal. This is sent to a personalized application such as a TCM applications of the mobile device/terminal and/or a mobile browser the user uses to see webpages. (See para 0382- Such information may then be used to shape or modify user profile information in his mobile client, and as mentioned above, the resultant user profile may be used to determine what information (e.g., advertisements, coupons, etc.) would most likely interest the user, which in turn may lead to specific target information being stored and/or displayed on the mobile client.) (See para 0393- Then, in step 4214, the mobile client may select and/or display information, e.g., advertisements, coupons etc, based on the user profile, the data collected in the previous steps and any probability data derived. ) (See para 0100- In addition to traditional applications associated with W-ATs, the present W-AT 100 may have TCM-related applications at the applications level 110, which in turn may be linked to the rest of the M-TCM-PS via a client advertisement interface 112. )(See para 0300- For example, a user may have different preferences with regard to advertisements that the user would like to see, and a different set of preferences with regard to web pages that the user would like to browse) 

Regarding claim 2, 8, and 14 Krishnaswamy and Ames teach the limitations of claim 1, 7, and 13, however Krishnaswamy further teaches 

wherein the determining by the apparatus for judging permanent area change in an electronic device, feature information 15corresponding to at least one candidate user comprises: for any candidate user, determining by the apparatus the feature information of the first access behavior and the feature information of the second access behavior according to location positioning information of the candidate user The feature information for the multiple time durations are based on location positioning information of the user. Location positioning information corresponding to GPS information (See para 0112- potential information sources may include, but are not limited to, applications residing on the user's W-AT, public information available in various accessible databases, previous user responses to advertisements, location data from a resident GPS radio) (See para 0114- For example, a simple rule for a user profile generation agent might be to store GPS derived location information for the user's W-AT every five minutes. An associated rule could be that the location most frequented within a 09:00-17:00 time range in the day be marked as the user's likely work location.) 

and determining by the apparatus the spatio-temporal feature information according to the location positioning 20information of the candidate user, map information, and demographic information. Information concerning spatial-temporal information for the new access areas such as shopping areas and recreational areas is also based on GPS data which corresponds to location position information and map information (See figure 38D) (See para 0121-One of the features of a mobile phone is that it can be carried by a user wherever he/she goes. Utilizing the GPS capabilities of a W-AT, the W-AT can determine where the user is periodically or a-periodically spending some or most of his/her time. ) The art also teaches determining points of interests of the user which include shopping areas, recreational areas (See para 0382-Using such information, an appropriately enabled mobile client may also determine points of interest for the user, such as the user's likely location for his home, work, hobbies, place of religious worship and so on, as well as the likely times that the user will be at such locations and other likelihood information for such points of interest (e.g., likely times of arrival and departure). Such information may then be used to shape or modify user profile information ). Determining these points of interests for the user is also based on demographic information since point of interest data includes demographic data seen here (See para 0121-As there is often demographic data associated with locations, the use of GPS information and demographic data associated with locations that the user frequents may allow the development of at least some portions of a demographic profile associated with the user. ) 


Regarding claim 3, 9, and 15 Krishnaswamy and Ames teach the limitations of claim 1, 7, and 13, however Krishnaswamy further teaches 


wherein the…set comprises: user information of multiple users 25and at least one piece of permanent area information corresponding to the user information, and the…set comprises: user information of the at least one candidate user and at least one piece of permanent area information corresponding to the user information. Krishnaswamy teaches user information by the way of user profiles (See para 0084- Items of information used to maintain a user profile, which may include various types of data useful to categorize or define the user's interests, behavior, demographic, etc.) This is for one user or multiple users, the art teaches multiple user profiles since the user information relates to a single user or group (See para 0005- beneficial to provide targeted information, i.e., TCMs which are deemed likely to be well received by, and/or of likely interest to, a particular person or a designated group of people.) Permanent area information is also taught such as home and office location (See para 0151- Similarly, when a demographic profile is inferred for a user based on his/her home location, there may be a confidence level associated with the profile attributes.) (figure 38D for example also shows permanent area information because it will show what times the user will be at work or home) Time is also taught here (See para 0380- (1) the likelihood that a user will be at a particular location or traveling along a particular path at a given time frame, e.g., an employee be at a work location at 4:00 pm; (2) the likely timeframe that the user will leave a particular starting location at a given time, e.g., the employee leave a work location at 5:00 pm, and (3) the likely timeframe that the user will be at a particular second location or use a path (or set of locations or paths), e.g., the employee use a particular road at 5:30 pm and reach his residence between 6:00 pm and 6:30 pm.) 
Even though, Krishnaswamy teaches a probability distribution of accessing a permanent area in para 0386, Krishnaswamy doesn’t teach determining a candidate set from an initial set from this distribution, this is taught in Ames. Ames teaches 

wherein before the determining by the apparatus for judging permanent area change in an electronic device, feature information corresponding to at least one candidate user, the method further comprises: determining by the apparatus a candidate set from an initial set based on probability distribution of a user accessing a permanent area; (See figure 3 and para 0070- In some embodiments, at block 306, provisioning app 108 may remove (at least initially) geographical consumer region records, as determined from the mobile device movement data or other data described herein, where the probability of shopping at or traveling to a store or geographic trade area is less than cutoff value. For example, as shown in FIG. 4, probability cutoff 408 includes a cutoff value for consumer region stage 420 (e.g., at block 306). Any geographical consumer region that the provisioning app 108, e.g., via NAS the model, determines has a probability of less than 1.0% would be removed (at least initially) from inclusion or generation of network store graph model 250.) This shows from initial set 302 of mobile user movement data, and candidate set is formed based on probability of coming to an area. Permanent area is already taught in the primary art of Krishnaswamy. This filtering step is done before a determining step as seen in step 310. The determining of a feature information is seen already in the art of Krishnaswamy. Krishnaswamy also already teaches the apparatus as seen in the independent claim. 

Krishnaswamy and Ames are analogous art because they are from the same problem solving area of user tracking with respect to probabilities and both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Krishnaswamy’s invention by incorporating the method of Ames because Krishnaswamy’s invention can also use the capability of filtering users profiles based on the probability of the users going to an area. This will help the user of Krishnaswamy better target certain user profiles for advertisements. This will also give the user Krishnaswamy more detailed data about certain groups of users and their tendencies to travel to certain areas. 

Regarding claim 4, 10, and 16 Krishnaswamy and Ames teach the limitations of claim 1, 7, and 13, however Krishnaswamy further teaches 

for any permanent area of any user in the…set, determining by the appratus a preset duration threshold corresponding to the user according to the probability distribution of the user accessing the 5permanent area The art teaches multiple time periods, the time periods represent the duration threshold for user activities for that day, which include permanent area changes such as going from work to home. (See para 0378- In operation, a user (or automated program) may set each control in the set of controls 3820 for establish GPS sampling times and the display of GPS information for the map 3810, the calendar 3820 and the histograms 3840 and 3850 noting that while histogram 3840 is a daily histogram divided into time slots of one hour and the weekly histogram 3850 is divided into slots of one day, such captured location data may be organized into any number of histograms including a daily histogram showing particular locations, areas, clusters of locations and even information representing past paths taken that the user had experienced over the course of various time periods, e.g., weekdays, weekends, individual days, whole weeks, whole months and so on. Note that the calendar 3830 may also be considered a histogram.) This also relates to the probability distribution of accessing a certain area within the time duration since it is a function of time seen below. (See para 0386- Note that the user profile of the user's mobile client may be formed and updated by correlating past time data of the user's location history to form a time probability distribution of the user's past presence and movement for the work location LW and/or any other location to which the user may have visited; the result being a probability density function (or facsimile thereof) of the presence of the user at a given location as a function of time. ) 

and when the user does not access the permanent area corresponding to the user within the preset duration threshold, storing by the apparatus user information of the user and permanent area information corresponding to the permanent area  Regardless of where the user goes or doesn’t go, the system will record data for the user and store it for example in the interface such as fig. 38A-H. This data can be updated every 5 minutes. (See para 0377- FIGS. 38A-38H depict information screens 3800-A . . . 3800-H captured by a GPS-enabled cellular phone of a particular user displayed with various points of interest. As shown in these figures, each information screens 3800-A . . . 3800-H includes a map 3810, a set of controls 3820, a calendar display 3830, a daily histogram 3840 and a weekly histogram 3850.) (See para 0114- For example, a simple rule for a user profile generation agent might be to store GPS derived location information for the user's W-AT every five minutes.) 

However, Krishnaswamy doesn’t teach determining a candidate set from an initial set from this distribution, this is taught in Ames. Ames teaches 

Initial set…into candidate set (See figure 3 and para 0070- In some embodiments, at block 306, provisioning app 108 may remove (at least initially) geographical consumer region records, as determined from the mobile device movement data or other data described herein, where the probability of shopping at or traveling to a store or geographic trade area is less than cutoff value. For example, as shown in FIG. 4, probability cutoff 408 includes a cutoff value for consumer region stage 420 (e.g., at block 306). Any geographical consumer region that the provisioning app 108, e.g., via NAS the model, determines has a probability of less than 1.0% would be removed (at least initially) from inclusion or generation of network store graph model 250.) This shows from initial set 302 of mobile user movement data, and candidate set is formed based on probability of coming to an area. Permanent area is already taught in the primary art of Krishnaswamy. 

In addition Krishnaswamy doesn’t teach a second preset probability threshold, however Ames teaches 

and a second preset probability (See para 0082- For example, as shown in FIG. 4, probability cutoff 408 includes a cutoff value for trade area stage 422 (e.g., at block 308). For example, any geographical consumer region that the provisioning app 108, e.g., via NAS the model, determines has a probability of less than 0.5% would be removed (at least initially) from inclusion or generation of network store graph model 250. ) 

Krishnaswamy and Ames are analogous art because they are from the same problem solving area of user tracking with respect to probabilities and both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Krishnaswamy’s invention by incorporating the method of Ames because Krishnaswamy’s invention can also use the capability of filtering users profiles based on the probability of the users going to an area. This will help the user of Krishnaswamy better target certain user profiles for advertisements. This will also give the user Krishnaswamy more detailed data about certain groups of users and their tendencies to travel to certain areas. Krishnaswamy would also be able to have a second probability threshold to further filter possible locations the user is likely to go to. 

Regarding claim 5, 11, and 17 Krishnaswamy and Ames teach the limitations of claim 1, 7, and 13, however Krishnaswamy doesn’t teach training data. 

However, Ames teaches before inputting by the apparatus… into a preset classification model …acquiring by the apparatus training data… and inputting by the apparatus the training data into an initial classification model for training to obtain the preset classification model. (See para 0075- Machine learning model(s), such as regional machine learning model, may be created and trained based upon example (e.g., “training data,”) inputs or data (which may be termed “features” and “labels”) in order to make valid and reliable predictions for new inputs, such as testing level or production level data or inputs.)(See para 0077- For example, in some embodiments, with respect to block 306, the regional machine learning model may use regional data or other data as described herein as features to train the regional machine learning model against labels that may include known store visits as determined from the mobile device movement data. As shown at block 306, the output of regional machine learning model is the set of regional probabilities predicting a first likelihood of members of the one or more geographical consumer regions to travel to the physical store.) This shows the system acquires training data and the training data is inputted to obtain a machine learning model. The training data is input before. 

Krishnaswamy and Ames are analogous art because they are from the same problem solving area of user tracking with respect to probabilities and both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Krishnaswamy’s invention by incorporating the method of Ames because Krishnaswamy’s invention can also use the capability of inputting training data for the model it uses when determining where a user is to go. This would make sure the model is more accurate over time and would lead to better predictions. 

Even though Ames teaches training data, Krishnaswamy teaches the kind of data the training data is. Krishnaswamy teaches 
wherein the training data comprises: feature information corresponding to multiple preset users, and indication information about whether a permanent 15area corresponding to each of the preset users is changed  Krishnaswamy teaches user feature information by the way of user tracked data in figure 38A-38H. Figures 38A-38H would also entail permanent area changes since it will display if a user left home or work. This is for one user or multiple users, the art teaches multiple user since the user information relates to a single user or group (See para 0005- beneficial to provide targeted information, i.e., TCMs which are deemed likely to be well received by, and/or of likely interest to, a particular person or a designated group of people.)

Regarding claim 6, 12, and 18 Krishnaswamy and Ames teach the limitations of claim 1, 7, and 13, however Krishnaswamy further teaches 

wherein the feature information of the first access behavior comprises at least one of the following: a daily average number of positioning points 20of the candidate user within the first preset duration, a number of positioning points of the candidate user within each first preset time period in the first preset duration, a frequency at which the candidate user accesses a further permanent area other than the target permanent area within the first preset duration, and a time during which the candidate user accesses the further permanent area within the first preset duration; and/or 25the feature information of the second access behavior comprises at least one of the following: a daily average number of positioning points of the candidate user within the second preset duration, a number of positioning points of the candidate user within each second preset time period in the second preset duration, a frequency at which the candidate user accesses each permanent area within the second preset duration, and a time during which the candidate user 30accesses each permanent area within the second preset duration; and/or 32the spatio-temporal feature information comprises at least one of the following: permanent population data of the new access area, a function category of the new access area, a number of points of interest (POI), and category distribution of the POI. (See fig. 38A-38H) This shows number of positioning points of the candidate user within a preset time period for a preset duration. For example the figures show preset time period of an hour with respect to a duration of a day. This is with respect to first behavior access, such as with respect to a first time period. 



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Lehmann (US20110246404A1) Discloses a method and system for allocating users as trip accompanies provides for: creating a first trip prediction algorithm, collecting input parameters, predicting by the first trip prediction algorithm using the collected input parameters as input, at least one first trip, executing a matching method, the matching method comparing attributes of the predicted at least one first trip with attributes of at least one second trip, and allocating the first and the second user to each other as trip accompanies in dependence of the matching score of the first and second potential trip data object.

	Deluca et al. (US20180310123A1) Discloses  methods, computer program products, and systems are presented. The method computer program products, and systems can include, for instance: filtering in geofence users within an area of a geofence to determine a count of qualified in geofence users within an area of a geofence; comparing the count of qualified in geofence users within an area of a geofence to a threshold and activating a notification sending process based on a result of the comparing; based on the activating and outputting to the qualified users a notification based on the filtering; and disabling the notification sending process based on a disabling criteria being satisfied.

	Milton et al. (20160019465) Discloses a process of inferring a user's reason for movement between geolocations sensed by a mobile device of the user.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683